UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-5062


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEENAN KESTER COFIELD,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:04-cr-00099-MJG-1)


Submitted:   May 25, 2012                  Decided:   June 8, 2012


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Bruce A. Johnson, Jr., Law Offices of Bruce A. Johnson, Jr.,
Bowie, Maryland, for Appellant.       Rod J. Rosenstein, United
States Attorney, Sean C. Marlaire, Special Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Keenan     Kester     Cofield          appeals      from       the     district

court’s February 23, 2011, order extending Cofield’s supervised

release for six months and October 26, 2011, criminal judgment

sentencing      him    to    fourteen     months’          imprisonment.            For     the

reasons that follow, we dismiss in part and affirm in part.

              During    Cofield’s       service      of    his    supervised        release,

imposed as part of his conviction for conspiracy to commit an

offense against the United States, his probation officer filed a

petition      for    revocation    of     his     supervised          release       based   on

Cofield’s subsequent arrest on Maryland charges.                          At the hearing

on the petition, Cofield’s defense counsel admitted the charges

and   asked     the    district     court       to    extend       Cofield’s        term     of

supervised release so that Cofield could receive mental health

treatment.      The court granted Cofield’s request and extended his

supervised release by six months.

              Nonetheless, Cofield’s probation officer filed another

petition for revocation of supervised release based on Cofield’s

arrest   on    new     state    charges     and      his       failure   to     follow      the

probation      officer’s       direction        of     mental         health       treatment.

Again, defense         counsel    did    not    contest         the   charges,       and    the

district      court     sentenced        Cofield          to     fourteen       months       of

incarceration.          On     appeal,    Cofield          raises      two     issues:      (1)

whether the district court erred by revoking Cofield’s probation

                                            2
without an explicit, voluntary, and intelligent waiver of right

to contest the violations at both hearings; and (2) whether the

district court violated Cofield’s due process rights by failing

to afford him an opportunity to present evidence and question

witnesses pursuant to Fed. R. Crim. P. 32.1.

            The Government answers that Cofield’s notice of appeal

is untimely as to the court’s February 23, 2011, order extending

Cofield’s supervised release because the notice of appeal was

not filed until November 1, 2011.            Accordingly, we dismiss the

appeal as it relates to the February 23 order as parties in

criminal cases have fourteen days after the entry of judgment to

file   a   notice   of   appeal.      Fed.   R.     App.   P.   4(b)(1)(A)(i).

Moreover, Cofield failed to obtain an extension of the appeal

period.     Fed. R. App. P. 4(b)(4); United States v. Reyes, 759

F.2d 351, 353 (4th Cir. 1985).

            This leaves review of the district court’s October 26

criminal    judgment     sentencing       Cofield    to    fourteen    months’

imprisonment.       Here, Cofield did not contest his guilt to the

revocation offenses and therefore there were no witnesses or

evidence presented under Rule 32.1.            We find no plain error in

the    district     court’s   finding      that     Cofield     committed   the

offenses.    United States v. Olano, 507 U.S. 725, 731–32 (1993)

(stating plain error review standard).



                                      3
           Accordingly,      we     affirm   Cofield’s     conviction    and

sentence   for   violating        his   supervised   release.     We    deny

Cofield’s pro se motion to allow counsel to file a supplemental

brief and dispense with oral argument as the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                         DISMISSED IN PART,
                                                           AFFIRMED IN PART




                                        4